Citation Nr: 1523505	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-00 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for left hip disability.

3.  Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Regional Office (RO) in Waco Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects that the Veteran's single in-service episode of ligamentous strain of the left knee was acute and transient, and a continuing permanent disability was not then present; a preponderance of such evidence fails to establish that a left knee disability, to include osteoarthritis, was present in service or manifest to a compensable degree within one year of service discharge; and there is no such evidence relating it to service.

2.  The competent medical and other evidence of record fails to establish that a left hip disability, to include osteoarthritis, was present in service or manifest to a compensable degree within one year of service discharge; and there is no such evidence relating it to service.

3.  The competent medical and other evidence of record fails to establish that a right hip, to include osteoarthritis, was present in service or manifest to a compensable degree within one year of service discharge; and there is no such evidence relating it to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in January 2012 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  This letter also informed his of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in July 2012, nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in June 2012 and November 2012.  The Board finds that the examination reports are more than adequate, as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra. 


Law and Analysis

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as arthritis are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Arthritis is subject to presumptive service connection under 38 CFR § 3.309(a). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran seeks service connection for left knee, left hip, and right hip disabilities which he contends had their onset during his military service as a result of a jeep accident and parachute training.  

The Board finds the Veteran's reports of trauma sustained in parachute jumps are consistent with his duties in service and his reports are competent and credible.  His DD Form 214 confirms that he was exposed to the physical rigors of parachuting as evidenced by his successful completion the Basic Airborne Course and receipt of the Parachute Badge.  Thus, his participation in parachuting activities during active service is conceded.  38 U.S.C.A. § 1154(a) (West 2014).  However based on the evidence in this particular case, the Board finds that service connection for the Veteran's current left knee, left hip, and right hip disabilities is not warranted.  

Service treatment records show that in May 1954, the Veteran was treated for a torn ligament in his left knee sustained in an automobile accident.  The diagnosis was arthrocentesis of the left knee.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining time in service to suggest that the episode constituted a chronic disease process or that provide a basis for a current diagnosis.  In fact, the Veteran continued to serve without limitation or incident until his separation in June 1955.  At that time his history of ligamentous strain of the left knee was noted, but the examiner indicated no trouble since then.  These records also show the Veteran did not indicate any specific hip complaints or symptomatology during service, and none are documented.  

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute left knee symptoms and no evidence of arthritis within one year of separation from his period of active duty ending in 1955.  The earliest relevant medical evidence is found in an August 2011 letter, 56 years later, from the Veteran's private physician.  This physician noted treatment of the Veteran for osteoarthritis of the left knee and bilateral hips, with subsequent left total knee arthroplasty in October 1997 and bilateral total hip arthroplasty in March 2002.  He did not suggest that any left knee or bilateral hip symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service including the jeep accident or parachuting.  See correspondence from K. W. Rathjen, M.D. dated August 24, 2011.  As a diagnosis of osteoarthritis, confirmed by X-ray, was not demonstrated until well after one year following the Veteran's separation from service, he may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

What remains for consideration is whether or not in the absence of a diagnosis in service, and/or continuity of symptoms, the Veteran's current osteoarthritis of the left knee and bilateral hips may nonetheless somehow otherwise be related to his military service decades earlier.  However there is no evidence linking this condition to service.  When examined by VA in June 2012, the examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran's reported history of jeep rollover accident and the left knee injury was also noted.  The Veteran reported that he was hospitalized because of left knee swelling and diagnosed with left collateral ligament strain.  He was treated with traction for about 9 days and discharged after 10 days of hospitalization.  Right after that, he was able to complete his service.  He was jumping and doing his regular activities with minimal discomfort.  He was discharged in 1955 without left knee problems.  The Veteran also recalled that during a football game at college, he twisted his left knee and about 2 months later underwent surgery for cartilage repair.  In 1997, he underwent a left total knee replacement.  

Following examination of the Veteran, the examiner concluded the left knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He explained that service records show evidence of left knee lateral collateral ligament strain in 1954 and his left knee was normal upon discharge.  The Veteran later reinjured his left knee at college and had surgery.  Currently, he has evidence of multiple joint osteoarthritis, which confirms a diffuse degenerative joint disease more likely related to the normal process of aging.  In addition, there is no evidence in peer-reviewed medical literature that a ligament strain will predispose a person to severe degenerative joint disease.

The Veteran underwent VA examination of the hips in November 2012.  The examiner reviewed the claims file in its entirety and took a detailed history of the Veteran's service, including his history of about 35 parachute jumps.  Following examination of the Veteran, the examiner concluded that the claimed bilateral hip disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He explained that there were no hip complaints in service and that the Veteran was very active for many years following service including hiking in many locations and scuba diving.  Instead the Veteran has a generalized degenerative joint disease related to aging.

These VA opinions are highly probative in that they are based upon a complete review of the Veteran's entire claims file and supported by adequate rationale.  The VA examiner considered the Veteran's history of in-service left knee problems, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's current symptoms in the context of that history.  Also considered were the Veteran's beliefs that his current left knee and bilateral hip symptomatology developed as a result of his military service, particularly a jeep accident and parachuting.  The examiners had sufficient facts and data before them and as a result were able to fully address the salient question as to the origin of the Veteran's osteoarthritis of the left knee and bilateral hips and their relationship to his military service.  The Veteran has presented no competent medical evidence to the contrary.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  See Hickson v. West, 12 Vet. App. 247.

Therefore, after weighing all the evidence, the Board finds that the preponderance of the evidence is against a finding of entitlement to service connection for left knee, left hip, and right hip disabilities.

Consideration has of course been given to the Veteran's assertions that his claimed left knee, left hip, and right hip disabilities had their onset in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing osteoarthritis and/or its etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to report that his he had left knee or hip pain, during and since service.  However, he is not competent to diagnose osteoarthritis or to opine on the relationship between his in-service activities and current disabilities.  Such assessments are not simple in nature and in this case, require specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, his lay evidence as to nexus is not competent in this case. 

Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for left knee disability is denied.

Service connection for left hip disability is denied.

Service connection for right hip disability is denied. 



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


